DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 11, 2022 is being considered by the examiner.
Drawings
The drawings were received on May 06, 2022.  These drawings are accepted.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 6-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cai et al. (US 2016/0276807, hereinafter referred to as “Cai”). Cai anticipates claims:
1. An electro-optically active device comprising: 
a silicon on insulator (SOI) substrate including a silicon base layer (silicon substrate 10 is interpreted as the silicon base layer), a buried oxide (BOX) layer (silicon oxide buried insulator layer 12 is interpreted as the buried oxide layer) on top of the silicon base layer, a silicon on insulator (SOI) layer (the silicon layer 14 is interpreted as the SOI layer) on top of the BOX layer, and a substrate cavity (trench 54 is interpreted as the cavity) which extends through the SOI layer, the BOX layer and into the silicon base layer, such that a base of the substrate cavity is formed by a portion of the silicon base layer (see figure 7); 
an electro-optically active waveguide (active layer 64 is interpreted as the active waveguide) including an electro-optically active stack within the substrate cavity (active layer 64 with cladding layers 62 and 66 are interpreted together as the active stack, see figure 12); and 
a buffer region (seed layer 56 and buffer layer 58 are interpreted as the buffer region) within the substrate cavity beneath the electro-optically active waveguide, the buffer region comprising a layer of Ge (see paragraph 0078).
2. An electro-optically active device according to claim 1, wherein the buffer region further comprises a layer of GaAs (see paragraph 0079).
6. An electro-optically active device according to claim 1 wherein the buffer region consists of intrinsic or unintentionally doped materials (see paragraph 0079).
7. An electro-optically active device according to claim 1, wherein the electro- optically active stack is located directly on top of the buffer region (see figure 12).
8. An electro-optically active device according to claim 7, wherein an interface between the electro-optically active stack and the buffer region is positioned deeper in the substrate cavity than an interface between the silicon base layer and the BOX layer in the SOI substrate, such that a portion of the electro-optically active stack is positioned at the same height as a portion of the silicon base layer (see figure 12).
9. An electro-optically active device according to claim 1 wherein the electro- optically active stack comprises a layer of a III-V semiconductor (see paragraph 0081, GaAs is a III-V semiconductor).
10. An electro-optically active device according to claim 1 wherein the electro- optically active stack includes a multiple quantum well region (see paragraph 0081, the stack is interpreted as being comprised of a multiple quantum well region formed by the GaAs region).
11. An electro-optically active device according to claim 1 wherein the electro- optically active stack forms an electro-absorption modulator (EAM); (see figure 12, the stack is interpreted as an EAM as this limitation is an intended use of the previously claimed structures).
12. An electro-optically active device according to claim 1, wherein the electro- optically active waveguide is configured such that optical properties of the electro- optically active waveguide are modifiable according to the QCSE effect or the FK effect (being made of GaAs, this is the case).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7, 8, and 12-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 (hereinafter referred to as reference claims) of U.S. Patent No. 11,327,343. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the instant claims is fully encompassed by the reference claims as indicated in the table immediately following.
Instant Claim
Reference Claim
1
1
2
1
3
1
4
2
5
3
7
4
8
5
12
6
13
7
14
8
15
9
16
10
17
11
18
12


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M BEDTELYON whose telephone number is (571)270-1290. The examiner can normally be reached 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/John Bedtelyon/Primary Examiner, Art Unit 2874